                                      Case 1:19-cr-10312-LTS Document 120 Filed 08/03/20 Page 1 of 1


Case Name: United States v. Matthew Haviland
                                                                                                               8/3/2020
Criminal No. 19-10312-LTS
                                                           GOVERNMENT'S EXHIBIT LIST
                                                    Admitted
Exhibit Offered By   Exhibit Number     Objection                                   Description of Exhibit   Date Admitted
                                                    [Yes/No]
   Government               1                                Voice Message: 1:09 minutes
   Government               2                                Transcript of Voice Message: 1:09 minutes
   Government               3                                Voice Message: 1:02 minutes
   Government               4                                Transcript of Voice Message: 1:02 minutes
   Government               5                                YouTube Video: 04/19/19
